                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BUTLER,                                   )
                                               )
               Plaintiff                       )       Case No. 1:18-cv-141 Erie
                                               )
       v.                                      )       RICHARD A. LANZILLO
                                               )       UNITED STATES MAGISTRATE JUDGE
                                               )
HOWARD SISSEM, et al.,                         )       ORDER ON PLAINTIFF’S MOTION
                                               )       TO COMPEL [ECF No. 80]


       Presently pending before the Court is Plaintiff John Butler’s motion to compel discovery

pursuant to Federal Rule of Civil Procedure 37. ECF No. 80. In his motion, Butler asserts that

Defendant Howard Sissem failed to adequately and fully respond to several questions presented

in Butler’s second set of interrogatories.

       Federal Rule of Civil Procedure 37 allows a party who receives evasive or incomplete

discovery responses to seek a court order compelling additional disclosure or discovery. After

carefully considering Butler’s motion and exhibits, the Court agrees that Sissem’s responses

were incomplete and/or evasive. In his second set of interrogatories, Butler posed a series of

questions that, although similar to those contained in his first set of interrogatories, clearly

sought different information. Butler’s questions were both specific and narrowly tailored.

Nevertheless, Sissem responded by either referring Butler to his prior interrogatory answers or

directing him to an earlier grievance response. These responses are inadequate. Accordingly,

Butler’s motion to compel is GRANTED and Sissem is hereby ORDERED to provide full and



                                                   1
complete responses to questions one, two, four, and five of Plaintiff’s second set of

interrogatories within 14 days of this order.

       In the meantime, Butler has requested an update as to the status of this case. See ECF

Nos. 96, 97. The Court notes that counsel entered an appearance for previously-unserved

Defendant Dr. Jose Boggio on August 9, 2019. ECF Nos. 90, 92. Per the Court’s subsequent

order, Boggio’s response to the complaint is due on or before October 8, 2019. See ECF No. 93.

Once Boggio has responded, the Court will set a deadline for Butler and Boggio to exchange

discovery materials, if applicable.

       IT IS SO ORDERED.



                                                         /s/ Richard A. Lanzillo_______
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge


Dated: September 25, 2019




                                                 2
